       Case 5:20-cv-00768-CLS Document 31 Filed 09/15/20 Page 1 of 10                    FILED
                                                                                2020 Sep-15 PM 02:14
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                       NORTHEASTERN DIVISION

TAMMY STATEN,                            )
                                         )
      Plaintiff,                         )
                                         )
vs.                                      )   Civil Action No. 5:20-CV-00768-CLS
                                         )
RON W. PUCKETT, in his official          )
capacity as Sheriff of Morgan            )
County, Alabama,                         )
                                         )
      Defendant.                         )

                                     ORDER

      Plaintiff Tammy Staten commenced this action on June 2, 2020, by filing a pro

se complaint against her former employer Ron W. Puckett, in his official capacity as

Sheriff of Morgan County, Alabama, and alleging disability discrimination under the

Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq. (“ADA”), § 504

of the Rehabilitation Act of 1973, 29 U.S.C. § 794, and racial discrimination under

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et

seq. (“Title VII”). See doc. no. 1 (Complaint).

      Plaintiff subsequently filed two amended pro se complaints that attempted to

comply with the order of Magistrate Judge Herman N. Johnson to include

documentation of the charge of discrimination she filed with the Equal Employment

Opportunity Commission (“EEOC”). See doc. no. 4 (Order to file EEOC charge and
       Case 5:20-cv-00768-CLS Document 31 Filed 09/15/20 Page 2 of 10




response with amended complaint); doc. no. 5 (First Amended Complaint); doc. no.

6 (Order to file amended complaint with EEOC charge); doc. no. 7 (Second Amended

Complaint).

      Plaintiff ultimately secured attorney representation by Temple Trueblood of the

Birmingham, Alabama Bar, and filed her third amended complaint, which now is the

operative pleading. See doc. no. 11 (Third Amended Complaint).

      This case now is before the court on defendant’s motion to dismiss filed

pursuant to Federal Rule of Civil Procedure 12(b)(6). See doc. no. 17; see also doc.

no. 18 (Brief in Support of Motion to Dismiss).

      Defendant amended his motion to a motion to dismiss without prejudice in his

reply. See doc. no. 23 (Reply in Support of Motion to Dismiss), at 2; see also doc.

no. 28 (Supplemental Brief in Support of Motion to Dismiss), at 1-2. Plaintiff’s

attorney now asks this court to

      enter an Order denying the Defendant’s Motion to Dismiss with regards
      to her Title VII and ADA claims as set out herein. In the alternative,
      Plaintiff would seek leave to amend the pleadings should the Court
      deem such necessary, with proper safeguards in place to preserve
      HIPAA [Health Insurance Portability and Accountability Act] concerns
      regarding non-parties.

Doc. no. 29 (Plaintiff’s Reply to Defendant’s Supplemental Brief), at 12 (emphasis

supplied).



                                         2
        Case 5:20-cv-00768-CLS Document 31 Filed 09/15/20 Page 3 of 10




      Plaintiff concedes that the claim brought under the Rehabilitation Act (Count

II) is outside of the statute of limitations and, thus, is due to be dismissed. See doc.

no. 22 (Response in Opposition to Motion to Dismiss), at 1 n.1. Accordingly, the

remainder of the order addresses the questions of whether Counts I and III, alleging

violations of the ADA and Title VII, respectively, are also due to be dismissed, but

without prejudice.

                          I. STANDARDS OF REVIEW

      The relevant portion of Federal Rule of Civil Procedure 12 permits a party to

move to dismiss a complaint for “failure to state a claim upon which relief can be

granted.” Fed. R. Civ. P. 12(b)(6). That rule must be read together with Rule 8(a),

which requires that a pleading contain only a “short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). While that

pleading standard does not require “detailed factual allegations,” Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 550 (2007), it does demand “more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (citations omitted). As the Supreme Court stated in Iqbal:

      A pleading that offers “labels and conclusions” or “a formulaic
      recitation of the elements of a cause of action will not do.” [Twombly,
      550 U.S. at 555]. Nor does a complaint suffice if it tenders “naked
      assertion[s]” devoid of “further factual enhancement.” Id. at 557.



                                           3
 Case 5:20-cv-00768-CLS Document 31 Filed 09/15/20 Page 4 of 10




       To survive a motion to dismiss [founded upon Federal Rule of
Civil Procedure 12(b)(6), for failure to state a claim upon which relief
can be granted], a complaint must contain sufficient factual matter,
accepted as true, to “state a claim for relief that is plausible on its face.”
Id. at 570. A claim has facial plausibility when the plaintiff pleads
factual content that allows the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged. Id. at 556. The
plausibility standard is not akin to a “probability requirement,” but it
asks for more than a sheer possibility that a defendant has acted
unlawfully. Ibid. Where a complaint pleads facts that are “merely
consistent with” a defendant’s liability, it “stops short of the line
between possibility and plausibility of ‘entitlement to relief.’” Id. at 557
(brackets omitted).

       Two working principles underlie our decision in Twombly. First,
the tenet that a court must accept as true all of the allegations contained
in a complaint is inapplicable to legal conclusions. Threadbare recitals
of the elements of a cause of action, supported by mere conclusory
statements, do not suffice. Id. at 555 (Although for the purposes of a
motion to dismiss we must take all of the factual allegations in the
complaint as true, we “are not bound to accept as true a legal conclusion
couched as a factual allegation” (internal quotation marks omitted)).
Rule 8 marks a notable and generous departure from the hyper-technical,
code-pleading regime of a prior era, but it does not unlock the doors of
discovery for a plaintiff armed with nothing more than conclusions.
Second, only a complaint that states a plausible claim for relief survives
a motion to dismiss. Id. at 556. Determining whether a complaint states
a plausible claim for relief will, as the Court of Appeals observed, be a
context-specific task that requires the reviewing court to draw on its
judicial experience and common sense. 490 F.3d at 157-58. But where
the well-pleaded facts do not permit the court to infer more than the
mere possibility of misconduct, the complaint has alleged — but it has
not “show[n]” — “that the pleader is entitled to relief.” Fed. R. Civ. P.
8(a)(2).

      In keeping with these principles a court considering a motion to
dismiss can choose to begin by identifying pleadings that, because they

                                      4
           Case 5:20-cv-00768-CLS Document 31 Filed 09/15/20 Page 5 of 10




       are no more than conclusions, are not entitled to the assumption of truth.
       While legal conclusions can provide the framework of a complaint, they
       must be supported by factual allegations. When there are well-pleaded
       factual allegations, a court should assume their veracity and then
       determine whether they plausibly give rise to an entitlement of relief.

Iqbal, 556 U.S. at 678-79 (emphasis supplied, second and fourth alterations in

original, other alterations supplied).

                           II. PLAINTIFF’S ALLEGATIONS

       Plaintiff, Tammy Staten, began working as a Correctional Officer at the

Morgan County Jail in or around July of 2015.1 Approximately eleven months later,

in June of 2016, plaintiff suffered from an unidentified “disability/medical condition”

that required her to be hospitalized.2 The court is not told how long plaintiff was in

the hospital, but is informed that she was absent from work for approximately two

weeks, during which time she received medical treatment for her condition.3

       Plaintiff ultimately was released to return to work, but with a note from her

physician requesting that she be moved to a “light duty” position for six months.4

Plaintiff returned to work on or about June 29, 2016, and was placed in a light duty



       1
           See doc. no. 11 (Third Amended Complaint), ¶ 10.
       2
           See id. ¶ 11.
       3
           See id. ¶ 12.
       4
          See id. ¶¶ 13-14. As noted in defendant’s motion to dismiss, the doctor’s note also included
a restriction on plaintiff’s proximity to inmates for the same six-month time period. See doc. no. 18
(Brief in Support of Motion to Dismiss), at 4.

                                                  5
            Case 5:20-cv-00768-CLS Document 31 Filed 09/15/20 Page 6 of 10




position in the Master Control area of the Morgan County Jail.5

       Within two hours of returning to that workplace, however, plaintiff was called

to meet with Captain Larry Berzett,6 during which Captain Berzett informed plaintiff

that he would not honor the physician’s request to place her in a light duty position,

and that she would be terminated.7 Plaintiff alleges she begged to remain employed

by the jail, but Captain Berzett refused to discuss any possible accommodations.8

       Plaintiff alleges that there were several available light duty positions at the

time, including the one in which she worked for two hours on June 29, 2016, other

Master Control light duty positions, and Tower Command light duty positions.9

Plaintiff also alleges that several white employees were granted the accommodation

of a light duty position due to medical issues, and none were terminated due to

making such a request.10 Accordingly, plaintiff alleges she was discriminated against

due to her disability and her race (African American), because similarly situated

white officers were not terminated for requesting an accommodation.11

       5
           See doc. no. 11 (Third Amended Complaint), ¶ 15.
       6
           See id. ¶ 16.
       7
          See id. ¶ 17. Defendant disputes that plaintiff was terminated, and claims she instead
elected to resign, but as defendant also notes, the court must accept plaintiff’s allegations as true.
See doc. no. 18 (Brief in Support of Motion to Dismiss), at 2 n.1.
       8
           See doc. no. 11 (Third Amended Complaint), ¶ 18.
       9
           See id. ¶ 20.
       10
            See id. ¶¶ 21-22.
       11
            See id. ¶¶ 23-24.

                                                  6
            Case 5:20-cv-00768-CLS Document 31 Filed 09/15/20 Page 7 of 10




                                         III. DISCUSSION

       Defendant moved to dismiss plaintiff’s complaint because she cannot plausibly

state a claim for discrimination.12 For support, defendant attached as an exhibit to his

motion to dismiss a copy of the physician’s note he alleges plaintiff referenced in her

complaint.13 That note states that plaintiff “is not permitted to be around inmates [for]

6 months and must remain on light duty for 6 months.”14

       Plaintiff does not dispute the content of the physician’s note, but argues that

the evidence cannot be considered at this stage of litigation, and if the court does

consider it, the court is required to convert the motion to dismiss into a motion for

summary judgment.15 Federal Rule of Civil Procedure 12(d) states that:

       If, on a motion under Rule 12(b)(6) or 12(c), matters outside the
       pleadings are presented to and not excluded by the court, the motion
       must be treated as one for summary judgment under Rule 56. All parties
       must be given a reasonable opportunity to present all the material that
       is pertinent to the motion.

Fed. R. Civ. P. 12(d).

       Defendant argues, however, that consideration of the physician’s note is

appropriate at this stage because it was referenced in plaintiff’s complaint, it is central


       12
            See doc. no. 18 (Brief in Support of Motion to Dismiss), at 1-7.
       13
            See doc. no. 17-1 (Exhibit A).
       14
            Id. (alteration supplied).
       15
            See doc. no. 22 (Response to Motion to Dismiss), at 3-6.

                                                  7
           Case 5:20-cv-00768-CLS Document 31 Filed 09/15/20 Page 8 of 10




to her claim, and its contents are undisputed. See Brooks v. Blue Cross & Blue Shield

of Florida, Inc., 116 F.3d 1364, 1369 (11th Cir. 1997) (“However, where the plaintiff

refers to certain documents in the complaint and those documents are central to the

plaintiff’s claim, . . . the defendant’s attaching such documents to the motion to

dismiss will not require conversion of the motion into a motion for summary

judgment.”); see also Day v. Taylor, 400 F.3d 1272, 1276 (11th Cir. 2005) (“[T]he

court may consider a document attached to a motion to dismiss without converting

the motion into one for summary judgment if the attached document is (1) central to

the plaintiff’s claim and (2) undisputed.”).

      Plaintiff does not move to convert defendant’s motion to dismiss to one for

summary judgment, but does argue that the exception noted by defendant’s attorney

does not apply for multiple reasons. First, typically, the type of extrinsic document

generally considered central to a plaintiff’s claims are contracts, agreements, and

insurance documents, as is the case in the cases cited by defendant.16 See Brooks, 116

F.3d at 1365 (the court took into consideration the actual insurance plans at issue);

M5 Management Services v. Yanac, 428 F. Supp. 3d 1282, 1288 (N.D. Ala. 2019)

(the court considered the employment agreement at issue). The physician’s note at

issue here, plaintiff argues, is not like an agreement underlying a breach of contract


      16
           See id. at 4.

                                          8
           Case 5:20-cv-00768-CLS Document 31 Filed 09/15/20 Page 9 of 10




claim. Second, plaintiff disputes that this note is the “paperwork” referred to in her

complaint.17 As previously noted, however, she does not dispute the content of the

physician’s note.

      Defendant argues in his reply that the note is central to the claim because it is

part of the reason plaintiff believes she was wronged. See Cheatham v. J.P. Morgan

Chase Bank, N.A., No. 2:19-cv-743-ALB, 2020 WL 1015760, at *2 (M.D. Ala. Mar.

2, 2020) (quoting Day, 400 F.3d at 1276) (“The document must be a ‘necessary part

of [the] effort to make out a claim.’”) (alteration in original).

      The court agrees with defendant that the physician’s note is central to

plaintiff’s claim, and, its contents are undisputed by plaintiff. Therefore, the

physician’s note is properly considered at this stage. Nevertheless, in the interest of

fairness, the court will give plaintiff an opportunity to amend her complaint to present

her allegations in accordance with this additional information.

                                 IV. CONCLUSION

      Based upon the foregoing discussion, defendant’s motion to dismiss is

GRANTED in part and DENIED in part. It is ORDERED, ADJUDGED, and

DECREED that plaintiff’s claim under the Rehabilitation Act (Count II) is

DISMISSED with prejudice. The motion is DENIED as to plaintiff’s ADA and Title

      17
           See id. at 5.

                                            9
       Case 5:20-cv-00768-CLS Document 31 Filed 09/15/20 Page 10 of 10




VII claims (Counts I and III), however, and those claims remain pending before the

court. Plaintiff is ORDERED to file an amended complaint for the two remaining

claims on or before September 29, 2020, in order to address the restriction her doctor

placed on her proximity to inmates.

      DONE and ORDERED this 15th day of September, 2020.


                                              ______________________________
                                              Senior United States District Judge




                                         10
